THE STATE OF TEXAS
                         MANDATE
               *********************************************
TO THE 217TH DISTRICT COURT OF ANGELINA COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 22nd
day of July, 2015, the cause upon appeal to revise or reverse your judgment between

                                 JOSEPH FINLEY, Appellant

                       NO. 12-14-00005-CR; Trial Court No. 2013-0140

                                 Opinion by Brian Hoyle, Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

               “THIS CAUSE came on to be heard on the appellate record and the briefs filed
herein; and the same being inspected, it is the opinion of the Court that the trial court’s judgment
below should be modified and, as modified, affirmed.

        It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s judgment
below be modified to reflect that Appellant pleaded “not guilty” and to delete the purported plea
bargain terms; and as modified, the trial court’s judgment is affirmed; and that this decision be
certified to the trial court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 16th day of November, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk